Appeal from a decision of the Workmen’s Compensation Board, filed February 14, 1975, which found that claimant suffered from an occupational disease. The claimant has chronic bronchitis. The board has found that he was exposed "to dust particles from plastics, wood, styrene and polyurethane” which caused the condition. Upon the appeal the sole issue raised by the appellants is that the "record is devoid of any substantial evidence to indicate that the claimant at any time * * * was exposed to injurious dust”. As noted by the appellants, there was ample evidence in the record to establish that the potentially harmful materials utilized in the employment were not so handled as to create the necessary dust condition for a harmful exposure. It was established, however, that the materials could be so handled as to create dust and the claimant’s testimony as to conditions during his entire four-year period of employment does establish the necessary dust condition. Specifically, he described the material as *775clogging air conditioners and he stated that certain saws had no dust collectors on them. At most there were issues of credibility for the board and the decision is supported by substantial evidence. Decision affirmed, with costs. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.